Exhibit 10.7

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

AMENDMENT NO. 2

to

EXCLUSIVE LICENSE AGREEMENT

This Amendment No. 2 (this “Amendment No. 2”), dated as of June 15, 2015, is
entered into between Seattle Children’s Hospital d/b/a Seattle Children’s
Research Institute, a Washington non-profit corporation (“Licensor”) and Juno
Therapeutics, Inc., a Delaware corporation (“Licensee”).

BACKGROUND

A. Licensee and Licensor are parties to that certain Exclusive License Agreement
dated as of February 13, 2014, as amended by Amendment No. 1 thereto dated
August 4, 2014 (the “License Agreement”).

B. The parties wish to amend the License Agreement as set forth below.

C. All terms used in this Amendment No. 2 with initial letters capitalized but
not defined herein shall have the meaning set forth in the License Agreement.

AGREEMENT

Accordingly, the parties agree as follows:

Section 1. Amendments to License Agreement

1.1 Reservation of Rights. Section 2.3 of the License Agreement is hereby
deleted in its entirety and replaced with the following:

“Licensor reserves the right to use and otherwise exploit the Licensed Patents
solely for Licensor’s (a): internal non-commercial (i) research, teaching and
other education-related purposes, (ii) clinical activities that are not
supported by (or intended to benefit) in any way any commercial entity other
than Licensee (including cost recovery from individuals or insurance companies
as authorized by the FDA pursuant to 21 CFR 312.8 or other applicable laws or
regulations), and (iii) development, manufacture and use of products for
children and young adults solely in support of the foregoing; in each case, at
the facilities of (and under the supervision of) Licensor and its Affiliates;
and (b) non-commercial manufacture, at the facilities of (and under the
supervision of) Licensor and its Affiliates, of products for the treatment of
children and young adults for supply to any other not-for-profit entity solely
for use by such not–for-profit entity solely for such not-for-profit entity’s
internal non-commercial (i) research, teaching and education-related purposes
and (ii) clinical activities that are not supported by (or intended to benefit)
in any way any commercial entity other than Licensee (including cost recovery
from individuals or insurance companies as authorized by the FDA pursuant to 21
CFR 312.8 or other applicable laws or regulations), provided Licensor covenants
that any such supply



--------------------------------------------------------------------------------

will (A) be in writing, and (B) either (i) contain an express written
prohibition on the filing by the not-for-profit licensee of any patent
application(s) on any invention first conceived and/or reduced to practice by
such not-for-profit entity as a result of using such product that would limit
any practice of any of the Licensed Patents under this Agreement, or
(ii) require that such not-for-profit assign to Licensor any patent application
or patent filed on any such invention.

Licensor may also provide non-exclusive, non-sublicensable, non-transferable
licenses under the Licensed Patents to any other not-for-profit entity solely
for such not-for-profit entity’s internal non-commercial (A) research, teaching
and other educational-related purposes, and (B) clinical activities that are not
supported by (or intended to benefit) in any way any commercial entity other
than Licensee (including cost recovery from individuals or insurance companies
as authorized by the FDA pursuant to 21 CFR 312.8 or other applicable laws or
regulations); provided Licensor covenants that any such license will (X) be in
writing and (Y) either (i) contain an express written prohibition on the filing
by the not-for-profit licensee of any patent application(s) on any invention
first conceived and/or reduced to practice by such not-for-profit entity as a
result of the practice of the Licensed Patents that would limit any practice of
any of the Licensed Patents under this Agreement, or (ii) require that the
licensee assign to Licensor any patent application or patent filed on any such
invention. Any patent application or patent filed in violation of any
restriction described in subsection (B)(i) or (Y)(i) above, and/or any patent
application or patent described in subsection (B)(ii) and/or (Y)(ii) above,
shall, at Licensee’s option, be deemed to be a Licensed Patent.

Licensor shall not exploit the Licensed Patents except as expressly described
above in this Section 2.3.”

1.2 Development Milestone Cap. The preamble to Section 3.2 of the License
Agreement is hereby deleted and replaced in its entirety with the following
language:

“Licensee shall pay Licensor milestone payments in the amounts set forth in this
Section 3.2, whether the milestone is met by Licensee, its Affiliates or
Sublicensee, payable according to the following schedule for the development
milestone payment for each particular Licensed Product (i.e., distinct
biological entity) (provided, however, the aggregate milestone payments under
this Section 3.2 shall not exceed a total of [***] to Licensor for any Licensed
Product that is covered only by a Valid Claim of a patent or patent application
that is co-owned by Licensor and FHCRC but not any Valid Claim of any other
patent application or patent within the Licensed Patents (“Development
Milestones Fee Cap”) per Licensed Product, regardless of [***])”

1.3 New Milestone. Section 3.2 of the License Agreement is hereby amended to add
a new clause (i) to Section 3.2 that reads as follows:

“A payment of [***] for first achievement [***].”

1.4 Exhibit A Patent List. Exhibit A is hereby amended to add the following
patent applications:

 

SERIAL NUMBER

   DESCRIPTION      FILING DATE  

[***]

     [*** ]       [*** ] 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Accordingly, Exhibit A, in full, now reads as follows:

 

SERIAL NUMBER

   DESCRIPTION      FILING DATE  

[***]

     [*** ]       [*** ] 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

Section 2. Full Force and Effect

Except as modified by this Amendment No. 2, all other terms and provisions of
the License Agreement shall remain in full force and effect. In the event of a
conflict between the terms of this Amendment No. 2 and the License Agreement,
the terms of this Amendment No. 2 shall control.

 

SEATTLE CHILDREN’S HOSPITAL D/B/A SEATTLE CHILDREN’S RESEARCH INSTITUTE

     JUNO THERAPEUTICS, INC. By:   /s/ James B. Hendricks      By:    /s/ Hans
Bishop   James B. Hendricks, Ph.D.      Print:    Hans Bishop   President     
Its:    CEO

 

4